Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The amendment filed on March 07, 2022 has been received and made of record. In response to Non-Final Office Action mailed on October 06, 2021, independent claim 1 has been amended. Applicants added claims 21-39 of which claim 30 is independent claim. Claims 2-20 are cancelled as before the Non-Final Office Action.  Therefore, claims 1 and 21-39 are pending for consideration.

Terminal Disclaimer

3.	The “Terminal Disclaimer” filed on March 07, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US published patent NO. US 10,551,970 B2 and US 11,029,781 B2 has been reviewed and is accepted.  The “Terminal Disclaimer” has been recorded.

Allowable Subject Matter


4. 	Claims 1, and 21-39 are allowed.


Claims 1 and 30: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, referencing a first group of second touchscreens, comprising at least one touchscreen with at least one known imperfection, and at least one touchscreen without imperfections, wherein: at least one feature has been extracted from a signal relating to each touchscreen of the first group of touchscreens; each touchscreen of the first group of touchscreens has been classified to classes according to the at least one feature; each class is associated with second touchscreens having or not having imperfections; producing an additional signal from a third touchscreen in a second group of touch screens comprising one or more touchscreens; extracting, by the processor, the at least one feature from the additional signal: and associating, by the processor, the third touchscreen with a class of touchscreens having or not having imperfections; and determining an existence of imperfections on the touchscreen's surface based on the analysis(Para 58-63 and also figs.4-5C, and related text of the Specification submitted on May 10, 2021)” with all other limitations cited in independent claim 1 and claim 30 respectively.
(US 2018/0268783 A1) teaches a method for detecting imperfections on a surface of a touchscreen(area 410, fig.4) of an electrical device, comprising: swiping a test object (user finger) along at least portion of the touchscreen(Para-48); receiving an acoustic signal by an acoustic sensor(Para-36), during the swipe of the test object(user finger) along the touchscreen(Para-14, 33-36, 41, 48, 49); analyzing, by a processor(processor 212, fig.2, Para-23),(at least one of the electric signal and) received acoustic signal(acoustic wave; Para-14, 33-36, 41, 48, 49); and determining existence of imperfections on the touchscreen's surface based on the analysis(Para 34-36, 41, 48, 49).

De Goes et al.(US 2009/0315 835 A1) teaches a touch screen for touch detection and diagnostic, comprising; producing, by the touchscreen, an electric signal indicative of the test object’s contact(pen down) with the touchscreen (Para-14, 16, 18, 23, 25-31) (non-zero current flow; fig.1; also Para-45). De Goes also discloses acoustic wave-type touch screen(Para-13) and diagnostic logic to provide a fault indicator to the processing system to indicate existence and type of faults in the touch panel(Para-18)].



Claims 21-29 and 31-39 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692